t c summary opinion united_states tax_court charles leonard braden and joice stieber braden petitioners v commissioner of internal revenue respondent docket no 6736-05s filed date charles leonard braden and joice steiber braden pro_se stephen p baker for respondent whalen judge this case was filed pursuant to sec_7463 of the internal_revenue_code as in effect when the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ income_tax for taxable_year the case is before the court at this time to decide a motion for summary_judgment filed by respondent petitioners resided in emery south dakota at the time they filed their petition the principal adjustment in the notice_of_deficiency is an increase of dollar_figure in petitioners’ gross_income according to the notice this adjustment is based on a form 1099-misc miscellaneous income issued by the campbell v state farm settlement fund showing that dollar_figure had been paid to joice stieber braden petitioner as other income during as a consequence of the above adjustment respondent determined a decrease in the medical deductions claimed on schedule a itemized_deductions of petitioners’ return for taxable_year respondent also determined that petitioners had substantially understated their income_tax for within the meaning of sec_6662 and that petitioners are liable for an accuracy-related_penalty of dollar_figure under sec_6662 respondent’s motion for summary_judgment concedes that there was reasonable_cause for the understatement_of_tax required to be shown on petitioners’ return and that petitioners acted in good_faith accordingly respondent concedes pursuant to sec_6664 that petitioners are not liable for the accuracy-related_penalty of dollar_figure in light of that concession respondent’s motion is deemed to be a motion for partial summary_judgment the petition asserts that dollar_figure of the amount received from the campbell v state farm settlement fund was for personal injury and is not includable in gross_income the petition refers to the fact that this amount was received in connection with the settlement of campbell v state farm mut auto ins co civ 99-505-tuc d ariz hereafter referred to as campbell v state farm a lawsuit that expressly required participants to have sustained personal injury the petition asserts that the remainder dollar_figure was for interest the petition states that petitioners had sent dollar_figure to the irs as payment for the additional taxes for dollar_figure according to respondent the record clearly shows that campbell v state farm was not a personal injury suit but was solely a complaint for compensatory_damages plus interest and fees directly and proximately arising from state farm’s breach of contract respondent argues payments made in settlement of breach of contract suits are specifically excluded from the definition of damages which might qualify for exclusion under the provisions of sec_104 thus according to respondent none of the payments made in settlement of campbell v state farm are sic excludable from gross_income under sec_104 respondent’s motion for summary_judgment explains that campbell v state farm was a class action lawsuit in which it was alleged that state farm breached its insurance contracts with policyholders by failing to pay uninsured motorist underinsured motorist um uim benefits under more than one insurance_policy purchased from state farm on different vehicles owned by the individuals involved in a practice referred to as policy stacking we note that the complaint filed in campbell v state farm had asserted that defendant state farm’s refusal to allow plaintiff to ‘stack’ multiple uninsured and or underinsured motorist coverages provided by state farm policies constitutes a breach of contract respondent’s motion does not rely on the settlement agreement that was entered into by the parties to campbell v state farm respondent’s motion refers to a document entitled notice of class action proposed settlement opt_out period fairness hearing and release hereinafter notice of class action that was filed in campbell v state farm before the settlement was approved by the court that document makes the following reference to the settlement agreement the settlement agreement on file with the court describes in more detail the claims that class members who remain in the class will give up if this court approves the settlement if you would like a copy of the settlement agreement please contact class counsel the settlement agreement is not included in the record of this case at this time the notice of class action states that as a condition of the settlement of campbell v state farm state farm had deposited dollar_figure into trust to be used to pay members of the class it also states that each class member was to receive an equal share of the fund not to exceed dollar_figure per class member plus interest according to the notice of class action a class member was required to submit a proof_of_claim questionnaire and certain other materials in order to be eligible to receive a payment the record does not contain the proof_of_claim questionnaire petitioner submitted petitioners filed an objection to respondent’s motion on date and a supplement to their objection on date we learn from those papers and the documents attached thereto that petitioner was injured in an automobile accident on date the driver of the other car fled from the scene of the accident by letter dated date petitioner’s attorney made demand on state farm for dollar_figure to settle petitioner’s claim for continuing medical_expenses in response state farm paid to petitioner dollar_figure the policy limit under one of petitioner’s two automobile insurance policies but it refused to pay anything under a second policy apparently that payment of dollar_figure was made sometime between date and date and is not a part of the dollar_figure which is at issue in the instant case subsequently petitioner became a party to the class action suit captioned campbell v state farm as described above that suit challenged the refusal of state farm to allow customers to stack multiple uninsured and or underinsured motorist coverages provided under state farm policies according to the notice of class action the class of persons covered by the lawsuit is defined as follows a each person and each person who has a claim for the wrongful death of a person who was insured under multiple automobile liability insurance policies that were purchased by one insured on difference vehicles included um and or uim coverage were delivered or issued for delivery in the state of arizona by state farm with respect to a motor_vehicle registered or principally garaged in arizona and were issued or renewed after date the effective date of the amendments to a r s sec b who sustained injury including fatal injuries as a result of the fault of an uninsured or underinsured motorist while occupying a motor_vehicle that is an insured vehicle under one of the policies described in paragraph a above or a non-owned vehicle that is described on the declarations page of an insurance_policy providing um or uim coverage c whose date of loss occurred after the issuance or renewal of the policies described in paragraph a and d who was paid at any time between the date of loss described in paragraph c above and date the um or uim limits on one automobile liability policy issued by state farm but who did not receive payment from state farm under any other um or uim coverage provided by another policy described in paragraph a above thus participation in the class action suit was expressly limited to those who held multiple automobile liability insurance policies issued by state farm who had sustained injury including fatal injuries as a result of the fault of an uninsured or underinsured motorist while occupying a motor_vehicle that was insured under one of the policies and who had been paid the uninsured motorist underinsured motorist limits on only one of the state farm policies campbell v state farm was settled by the parties to that suit in late the settlement agreement was approved by the district_court in an amended final judgment entered on date petitioner received her share of the settlement proceeds dollar_figure in the record of this case does not contain the release that we assume petitioner executed in return for the payment the underlying issue is whether petitioners’ gross_income for taxable_year should be increased by dollar_figure the amount determined in the notice_of_deficiency as noted above petitioners acknowledge in their petition that they had received dollar_figure of that amount as interest and they state that they had sent dollar_figure to the irs as payment for the additional taxes for dollar_figure thus petitioners concede in their petition that their gross_income for should be increased by dollar_figure of the amount determined in the notice_of_deficiency respondent’s motion for summary_judgment will be granted as to that amount as to the bulk of the increase in gross_income determined in the notice_of_deficiency viz dollar_figure the issue raised in the petition is whether that amount qualifies as damages received on account of personal physical injuries or physical sickness within the meaning of sec_104 as to this portion of the adjustment we find that respondent has failed to carry his burden of showing that there are no material facts in dispute and that he should prevail as a matter of law see eg 98_tc_518 affd 17_f3d_965 7th cir see also rule a and b of the tax_court rules_of_practice and procedure hereinafter all rule references are to the tax_court rules_of_practice and procedure accordingly we will deny respondent’s motion for summary_judgment as to the dollar_figure amount that petitioners claim is excludable from income pursuant to sec_104 as damages received on account of personal injuries in deciding respondent’s motion we have viewed all factual inferences in the light most favorable to petitioners see 124_tc_165 95_tc_594 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness amounts are excludable from gross_income under sec_104 only when the underlying cause of action giving rise to the recovery is based on tort or tortlike rights and the damages are received on account of personal injuries or sickness see eg 519_us_79 515_us_323 sec_1_104-1 income_tax regs the term damages received as used in sec_104 is defined as an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs if the damages are received pursuant to a settlement agreement as in this case the nature of the claim that was the basis for the settlement controls whether damages are excludable under sec_104 see 504_us_229 105_tc_396 affd 121_f3d_393 8th cir the determination of the nature of a claim is a question of fact and is generally made by reference to the settlement agreement in light of the surrounding circumstances see eg 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 the ultimate character of the payment hinges on the payor’s dominant reason for making the payment see 79_tc_680 affd without published opinion 749_f2d_37 9th cir 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 amos v commissioner tcmemo_2003_329 as stated above respondent’s motion for summary_judgment asks the court to hold that none of the payments made in settlement of campbell v state farm are sic excludable from gross_income under sec_104 respondent’s motion argues that this holding is required because campbell v state farm was an action for breach of contract according to respondent payments made in settlement of breach of contract suits are specifically excluded from the definition of damages which might qualify for exclusion under the provisions of sec_104 thus respondent asks the court to hold that the settlement proceeds at issue do not qualify for exclusion under sec_104 solely because the lawsuit which was settled campbell v state farm was a breach of contract suit we disagree the type of lawsuit by itself does not determine whether a payment in settlement of the lawsuit qualifies or does not qualify as damages received on account of personal injuries under sec_104 rather it is the nature of the taxpayer’s claim underlying the settlement payment that controls united_states v burke supra pincite in order to come within sec_104 the taxpayer must show that the legal basis for the recovery redresses a tort or tortlike personal injury the fact that the lawsuit is for breach of contract by itself does not foreclose the possibility that the taxpayer’s claim is for personal injury to characterize the proceeds of litigation the test simply stated is in lieu of what were the damages awarded 836_f2d_1176 9th cir 144_f2d_110 1st cir affg 1_tc_952 in raytheon prod corp v commissioner supra pincite the court held that the test is not whether the action was one in tort or contract but rather the question to be asked is ‘in lieu of what were the damages awarded ’ see also 318_f3d_924 9th cir whether a portion of the proceeds from settlement of eminent_domain action should be characterized as taxable lost profits affg in part revg in part and remanding 106_tc_184 913_f2d_1486 9th cir whether proceeds of a settlement should be characterized as a gift or taxable_income revg 91_tc_160 after submitting the motion for summary_judgment respondent requested and was granted leave to file a memorandum of points and authorities in support of respondent’s motion for summary_judgment herein referred to as memorandum in the memorandum respondent makes three arguments in further support of his position that none of the payments petitioner received in settlement of campbell v state farm is excludable from gross_income under sec_104 the first argument in respondent’s memorandum is that petitioner’s tort and contract claims actually were time barred under the applicable statutes of limitations in arizona before the complaint in campbell v state farm was filed respondent points out that campbell v state farm was not filed until date--approximately sixteen years after the accident and fourteen years after the alleged breach according to respondent this was well after both the 2-year period of limitations applicable to personal injury suits and the 6-year period of limitations applicable to any cause of action which she may have had against her insurance provider for uninsured or under-insured motorist um uim coverage thus respondent argues petitioner’s personal injury tort claims had long since expired by operation of law prior to when the campbell class action case was filed respondent cites 207_f3d_322 6th cir and dickerson v commissioner tcmemo_2001_53 for the proposition that a taxpayer’s tort claim cannot be taken into account under sec_104 unless the claim existed at the time of the settlement since petitioner had no extant tort claim when campbell v state farm was filed respondent argues no part of the settlement payment is excludable under sec_104 respondent’s argument does not answer the obvious question why the payor state farm gave dollar_figure to petitioner to settle contract and or tort claims that were time barred under the applicable statutes of limitations respondent’s memorandum touches on this question when it states the fact that petitioner received partial payment from the insurer between the period date and date somehow entitled her to participate as a class member in campbell v state farm emphasis supplied this unanswered question goes to the intent of the payor which is the most important factor in determining in lieu of what was the settlement amount_paid see eg bagley v commissioner t c pincite 98_tc_1 neither respondent’s memorandum nor the record in this case answers this question or permits the court in the context of deciding respondent’s motion for summary_judgment which requires the court to draw all factual inferences in petitioners’ favor to find that state farm did not intend the settlement payment to satisfy petitioner’s tort claims at least in part even if as argued by respondent prosecution of the claims was barred by the statutes of limitations in arizona we believe that the claims were nevertheless extant clearly petitioner’s claims are unlike the claims for potential future personal injuries which the court in the case cited by respondent greer v united_states supra pincite said are insufficient moreover the nature of petitioner’s claims and not the validity of the claims controls whether a payment in settlement thereof is excludable under sec_104 see eg robinson v commissioner t c pincite stocks v commissioner supra pincite the second argument in respondent’s memorandum is that there is no allegation in the complaint filed in campbell v state farm of any physical injuries as a result of the insurer’s breach of contract and thus no allegation of a direct link between personal injuries and the recovery_of damages as required by schleier v 515_us_323 as discussed above however the complaint expressly limits membership in the class of plaintiffs to persons who had sustained injury through the fault of an uninsured and or underinsured motorist and who had not been paid the uninsured and or underinsured motorist coverage limits under one or more automobile liability insurance policies issued by state farm in this situation it would seem that the measure of damages of each class member in campbell v state farm would take into account his or her unpaid tort claims in any event we cannot fully evaluate the allegations of the complaint filed in campbell v state farm and the settlement of that case without reviewing the settlement agreement and other documents from the case such as the proof_of_claim questionnaire and the release petitioner submitted the third argument in respondent’s memorandum is that there is no allocation of the settlement payment to tort claims and the only reference in the record to specific claims is found in the section of the notice of class action entitled release that section states in part as follows if the court approves the proposed settlement and if you are a class member who did not timely and properly request exclusion from the class you will release give up all claims against state farm its parents predecessors and subsidiaries that have been or could have been asserted in this lawsuit and all claims known or unknown arising from the allegations of the complaint as described in the settlement agreement on file with the court as mentioned above the settlement agreement is not in the record of this case nevertheless respondent argues that the above language cannot as a matter of law include the petitioner’s statute-barred tort claims from we also note that the release that petitioner may have signed is not in the record of this case furthermore respondent argues the absence of any settlement allocation between specific claims would still render the entire damage award taxable in support of that argument respondent cites 835_fsupp_744 s d n y affd 35_f3d_93 2d cir and morabito v commissioner tcmemo_1997_315 in both cases the taxpayer had accepted a payment in connection with the termination of his employment and had executed a comprehensive general release of all claims against the employer see morabito v commissioner supra taggi v united_states supra pincite in each case the court rejected the taxpayer’s attempt to exclude all or a portion of the payment from income under sec_104 neither taxpayer had made a claim against the employer before accepting the payment and both courts held that accordingly there was no settlement of a specific claim but merely a waiver of general rights see morabito v commissioner supra taggi v united_states supra pincite both courts further held that the lack of any allocation of the payment to damages excludable under sec_104 required the entire amount to be included in income see morabito v commissioner supra taggi v united_states supra pincite in morabito we stated the legal principle as follows where a settlement agreement contains a number of claims does not allocate the portion excludable under sec_104 and there is no other evidence that a specific claim was meant to be singled out the court must consider the entire amount taxable the instant case is much different petitioner had made a formal claim against state farm for damages incurred in an automobile accident and state farm paid an amount limited to the motorist underinsured motorist limits under one of petitioner’s two state farm policies subsequently petitioner joined campbell v state farm a lawsuit of like individuals who sought to challenge the refusal of state farm to allow stacking of insurance policies in effect petitioner sought to obtain additional payment for the damages incurred in her automobile accident equal to the uninsured motorist underinsured motorist coverage under her second state farm policy respondent’s arguments fail to show that the payor state farm did not intend any part of the dollar_figure settlement payment as damages for the personal injuries petitioner suffered in connection with her automobile accident first the record does not include the settlement agreement entered into by the parties to campbell v state farm we can make no definitive finding about the intent underlying state farm’s settlement payments to petitioner and the other participants in the class action suit campbell v state farm without that document second each member of campbell v state farm had an unpaid tort claim against state farm by definition class membership in campbell v state farm was specifically limited to persons like petitioner who were insured under multiple state farm policies and who had sustained uncompensated personal injuries in a motor_vehicle accident with an uninsured or underinsured motorist furthermore each class member was required to submit a proof_of_claim package as to those facts in order to participate in the settlement it is reasonable to infer that state farm intended the settlement to satisfy those tort claims respondent has not shown otherwise after considering respondent’s motion for summary_judgment and respondent’s memorandum we are unable to find that no part of the dollar_figure paid_by state farm and received by petitioner in settlement of campbell v state farm was attributable to the personal injuries petitioner suffered in connection with her automobile accident accordingly as mentioned above we will deny respondent’s motion for summary_judgment as to the dollar_figure on the ground that as to that amount respondent has failed to carry his burden of showing that there are no material facts in dispute and that he should prevail as a matter of law see rule a and b on the basis of the foregoing an appropriate order granting respondent's motion for summary_judgment in part and denying respondent's motion for summary_judgment in part will be issued
